DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is confusing in its recitation of “microbial cells according to any one of claims 1” since it implies that the claim refers back to claims other than Claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morii et al. (Journal of Food Protection, 69(8): 1768-1776, 2006).
	Morii et al. describe the cloning and sequencing of the histidine decarboxylase gene from Photobacterium phosphoreum (abstract).  The P. phosphoreum histidine decarboxylase gene was transformed into Escherichia coli and the recombinant E. coli produced histamine when cultured in culture medium (pages 1768-1769 under “Bacterial strains, plasmid, and growth conditions”; page 1771 under “Cloning and expression of the hdc gene”; page 1773 under “Expression of recombinant HDC in E. coli”; and Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (Journal of Food Protection, 69(8): 1768-1776, 2006) in view of Takumi et al. (US Publication No. 2010/0209977) and Brilli et al. (Journal of Molecular Evolution, 58: 225-237, 2004).
	Morii et al. has been discussed above.  That reference does not describe the increased activity of genes encoding upstream enzymes of the histamine pathway in the recombinant E. coli host cell.
	Takumi et al. describe recombinant bacteria for producing amino acids, including histidine (abstract; paragraphs [0013], [0033]).  Bacterial hosts for producing L-histidine included E. coli, which can be modified to overexpress genes encoding ATP phosphoribosyltransferase, phosphoribosyl-ATP pyrophosphatase, a phosphoribosyl-AMP cyclohydrolase, 5'ProFAR isomerase, histidinol-phosphate aminotransferase, histidinol-phosphate phosphatase, and histidinol dehydrogenase (paragraphs [0132]-[0133]).  As explained by Brilli et al. (abstract) the hisB gene in E. coli is a bifunctional enzyme that encodes both imidazole glycerol-phosphate dehydratase and histidinol-phosphate phosphatase.  In addition, the host bacterium can express an ATP phosphoribosyltransferase which contains a mutation that confers resistance to feedback resistance to histidine (paragraph [0134]).
	It would have been obvious to one of ordinary skill in the art to have used the host bacteria of Takumi and to have included the histidine decarboxylase gene of Morii et al. for the production of histamine because by doing so one would gain the advantage of having a host cell which does not need the addition of histidine to the culture medium in order to produce histamine.  The level of production of histamine (Claim 13) would have been an obvious parameter for optimization by routine experimentation with regard to the degree of overexpression of upstream genes for producing histidine, the gene for expression of histidine decarboxylase, and the conditions for culturing the recombinant host bacterium.

	Claim(s) 2-5, 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (Journal of Food Protection, 69(8): 1768-1776, 2006) in view of Takumi et al. (US Publication No. 2010/0209977), Brilli et al. (Journal of Molecular Evolution, 58: 225-237, 2004) and Ikeda et al. (US Patent No. 6,258,554).
	Morii et al., Takumi et al. and Brilli et al. have been discussed above.  None of those references describes a host cell which has reduced activity of an enzyme that consumes one or more histamine pathway precursors.  As explained by the Specification at paragraphs [0010]-[0011], transketolase is such an enzyme.
	Ikeda et al. describe the bacterial production of metabolites biologically synthesized via phosphoribosyl pyrophosphate (abstract; column 2, lines 12-28).  An appropriate host cell includes Escherichia coli and metabolites which can be produced include L-histidine (column 2, lines 56-67).  The amount of desired metabolite (e.g., L-histidine) can be increased if the transketolase activity in the host cell is deficient or reduced (column 2, lines 46-55).
	It would have been obvious to one of ordinary skill in the art to have reduced the activity of transketolase in the host cell of Morii/Takumi/Brilli because Ikeda et al. teach that such a modification can be expected to increase the production of L-histidine by the host cell which would, therefore, be expected to result in an enhanced production of histamine.

	Claim(s) 2, 3, 5, 7, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (Journal of Food Protection, 69(8): 1768-1776, 2006) in view of Takumi et al. (US Publication No. 2010/0209977), Brilli et al. (Journal of Molecular Evolution, 58: 225-237, 2004) and Schendzielorz et al. (US Publication No. 2015/0284760).
	Morii et al., Takumi et al. and Brilli et al. have been discussed above.  None of those references describes the use of a fungal host cell for producing histamine.  
	Schendzielorz et al. describe recombinant microorganisms for producing amino acids (abstract).  L-histidine can be produced by the recombinant microorganisms (Claim 12) and appropriate host cells include bacteria and yeast (i.e., a fungal cell) such as Saccharomyces cerevisiae (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art to have used a yeast cell such as Saccharomyces cerevisiae as the recombinant host of Morii/Takumi/Brilli because Schendzielorz et al. teach that either bacteria or yeast cells are appropriate recombinant hosts for producing histidine and, hence, also histamine which is produced by the cell of Morii/Takumi/Brilli.

	Claim(s) 2, 3, 5, 7, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (Journal of Food Protection, 69(8): 1768-1776, 2006) in view of Takumi et al. (US Publication No. 2010/0209977), Brilli et al. (Journal of Molecular Evolution, 58: 225-237, 2004) and GenBank Accession No. ACJ42158.1 (published 27 June 2017).
	Morii et al., Takumi et al. and Brilli et al. have been discussed above.  None of those references describes the use of a histidine decarboxylase from Acinetobacter baumannii AB0057.  
	GenBank Accession No. ACJ42158.1 describes a histidine decarboxylase from Acinetobacter baumannii AB0057.
	It would have been obvious to one of ordinary skill in the art to have used the GenBank histidine decarboxylase in the host cell of Morii/Takumi/Brilli because it would be the simple substitution of one known element for another to obtain a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2021/0180096 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652